DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 18 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Land et al. (US 20140231398).
Land et al. discloses a tunnel boring machine (see Figs. 3,3A) including a cutting head (para 0132+), the machine comprising: a plurality of plasma torches (Figs. 3, 3A, para 0268) on the cutting head, the plurality of plasma torches arranged on the cutting head in a horseshoe shape, such that the tunnel is bored with a substantially flat bottom and a curved top; and a tractor (2101,2102) providing propulsion to the cutting head, the tractor to move the cutting head to cut a tunnel.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 19,20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Land et al. ‘398 (Figs. 3, 3A) in view of Land et al. ‘398 (Fig. 27).
Land et al. (Figs. 3, 3A) disclose the invention substantially as claimed.  However, Land et al. (Figs. 3, 3A) is silent about further comprising a plurality of nozzles on the cutting head to provide a stream to cool an area while the plasma torches are active, wherein the stream comprises one or more of: cold air, cold water, and a combination of cold air and cold water.  Land et al. (Fig. 27) teaches further comprising a plurality of nozzles on the cutting head to provide a stream to cool an area while the plasma torches are active, wherein the stream comprises one or more of: cold air, cold water, and a combination of cold air and cold water (see para 0150).  It would have been considered obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Land et al. (Figs. 3,3A) to further include a plurality of nozzles on the cutting head to provide a stream to cool an area while the plasma torches are active, wherein the stream comprises one or more of: cold air, cold water, and a combination of cold air and cold water as taught by Land et al. (Fig. 27, para 0150) since such a modification provides cooling feature along with facilitate the cutting process.

Claims 1-8, 11,13,16,17,19,20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Helming ‘688 in view of Faircloth et al. (US 20190240770).
Helming discloses a tunnel boring machine (see Figs. 1-11, para 0025) including a cutting head (see Figs.1-11), the machine comprising:
a plurality of plasma torches on the cutting head (see Figs. 1-11, para 0019, 0027, 0033, 0045, 0054,0075), the cutting head having a horseshoe shape, with a flat bottom and a curved top (see Figs. 1-11); and
a tractor (220,230, Figs. 1-11, para 0031) providing propulsion to the cutting head, the tractor to move the cutting head to cut a tunnel. Helming ‘688 further discloses a stream to cool an area while the plasma torches are active, wherein the stream comprises one or more of: cold air, cold water, and a combination of cold air and cold water (para 0028, 0031, 0033, 0042, 0048,0054,0073+).  However, Helming is silent about including a plurality of nozzles on the cutting head to provide a stream.  Faircloth et al. teaches a plurality of nozzles on a cutting head to provide a stream (see abstract, 2703, 2704, Fig. 27, para 0148, 0265).  It would have been considered obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Helming to include a plurality of nozzles on the cutting head to provide a stream as taught by Faircloth et al. since such a modification provides cooling feature along with facilitate the cutting process.
Re claim 2, wherein cutting head has the plurality of plasma torches arranged in a horseshoe shape, with a flat bottom and a curved top (see Figs. 1-11 of Helming).
Re claim 3, a chiller to chill the stream (Fig. 9, para 0075 of Helming), to create a greater temperature delta between a heat of the plasma torches and the stream.
Re claim 4, the nozzles comprise a high pressure air jet nozzle to direct a stream of air.
(see abstract, 2703, 2704, Fig. 27, para 0148, 0265 of Faircloth et al.).  
Re claim 5, the nozzle comprises a high pressure water jet nozzle to direct the stream.
(see abstract, 2703, 2704, Fig. 27, para 0148, 0265 of Faircloth et al.).  
Re claim 6, wherein the stream comprises one of: water and steam (para 0028, 0031, 0033, 0042, 0048,0054,0073+ of Helming and see abstract, 2703, 2704, Fig. 27, para 0148, 0265 of Faircloth et al.).  
Re claim 7, a plurality of power units for the plasma torches, wherein a subset of torches are powered by each of the plurality of power units (see Figs. 1 of Helming), .
Re claim 8, wherein the subset of torches powered by a power unit are not adjacent to each other (see Helming).
Re claim 11, a vacuum cart behind the tractor to remove the spoils (see Fig. 10 and para 0047+ of Helming).
With regards to claim 13, Helming lacks start/stop-valves for at least a subset of the plurality of nozzles. Faircloth et al. teaches star/stop of the laser mechanical operation (see para 0146); therefore, it would have been considered obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Helming (as modified above) to include rapid start/stop-valves for at least a subset of the plurality of nozzles to yield the desired cutting operation. 
Re claim 16, the concave shield (see Figures 1-11 of Helming).
With regards to claim 17, Helming is silent about the plumes of the plasma torches overlap.  Faircloth et al. teaches have the plumes of the plasma torches overlap (para 0179); therefore, it would have been considered obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Helming (as modified above) to have the plumes of the plasma torches overlap as taught by Faircloth et al. since such a modification would maximize targeted material for removal.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Helming in view of Faircloth et al. as applied to claim 1 above, and further in view of WO document (WO 98/07960) or Schwoebed et al. (US 5879057).
Helming (as modified above) discloses the invention substantially as claimed.  However, Helming (as modified above) is silent about including a vacuum inlet at a base of the cutting head to vacuum remove spoils.  WO document ‘960 and Schwoebed et al. both teach a vacuum inlet at a base of a cutting head to vacuum remove spoils (Fig. 28 and 28, col. 6).  It would have been considered obvious to one of ordinary skill in the art
before the effective filing date of the claimed invention to further modify Helming (as modified above) to include a vacuum inlet at a base of a cutting head as taught by either WO document ‘960 or Schwoebed et al. since such a modification facilitates the removal of spoils.


Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Helming in view of Faircloth et al. as applied to claim 1 above, and further in view of WO document (WO 98/07960).
Helming (as modified above) discloses the invention substantially as claimed.  However, Helming is silent about including an adjustable arm to connect the cutting head to the tractor, to boom and swing the cutting head, enabling the tunnel boring machine to turn.
WO document ‘960 teaches an adjustable arm to connect a cutting head to a tractor, to boom and swing the cutting head, enabling the machine to turn (see Figures).  It would have been considered obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Helming (as modified above) to include an adjustable arm to connect the cutting head to the tractor, to boom and swing the cutting head as taught by WO document since such a modification facilitates the cutting direction.

Claims 1, 3-6, 13, 17  is/are rejected under 35 U.S.C. 103 as being unpatentable over Faircloth et al. ‘770 (Fig. 2-2A) in view of Faircloth et al.. (see Fig. 27, see para 0148, 0265, 0269).
Faircloth et al. discloses a tunnel boring machine (see Figs. 2-2A) comprising:
a cutting head (2213);
a plurality of laser beams (2207, para 0265) on the cutting head;
and a tractor providing propulsion to the cutting head, the tractor to move the cutting head to cut a tunnel.
Faircloth et al. does not explicitly state Figure 2 includes a plurality of plasma torches and a plurality of nozzles on the cutting head to provide a stream to cool an area while the plasma torches are active.  However, Faircloth et al. teaches the various embodiments of devices set forth in the specification may be used with each other in different and various combinations (see para 0269) and that the laser beams could be replaced with plasma torches or the cutting head could in addition include plasma torches (see para 0265).  Further, Faircloth et al. teaches the cutting head can include steam jets, air jets, water jets, particle jets (2703, 2704, see Fig. 27, see para 0148, 0265).  Therefore, it would have been considered obvious to one of ordinary skill in the art to modify the cutting head of Fig. 2 of Faircloth to include plasma torches and steam, air, water jets (nozzles) as taught by Faircloth et al. since such a modification would provide the desired cutting means.
Re claim 3, Faircloth et al. teaches a chiller to chill the components (see Figs. 23,24, para 0255, 0256);  therefore, it would have been considered obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Faircloth (Figs. 2-2A, as modified above) to chill the stream since such a modification facilitates the cutting process via a temperature differential.
Re claim 4, the nozzles comprise a high pressure air jet nozzle to direct a stream of air.
(see abstract, 2703, 2704, Fig. 27, para 0148, 0265 of Faircloth et al.).  
Re claim 5, the nozzle comprises a high pressure water jet nozzle to direct the stream.
(see abstract, 2703, 2704, Fig. 27, para 0148, 0265 of Faircloth et al.).  
Re claim 6, wherein the stream comprises one of: water and steam (see abstract, 2703, 2704, Fig. 27, para 0148, 0265 of Faircloth et al.).  
With regards to claim 13, Faircloth (Figs. 2-2A, as modified above) is silent about including rapid start/stop-valves for at least a subset of the plurality of nozzles.  Faircloth et al. teaches star/stop of the laser mechanical operation (see para 0146); therefore, it would have been considered obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Faircloth et al (Figs. 2-2A, as modified above) to include rapid start/stop-valves for at least a subset of the plurality of nozzles to yield the desired cutting operation. 
With regards to claim 17, Faircloth (Figs. 2-2A, as modified above) is silent about the plumes of the plasma torches overlap.  Faircloth et al. teaches have the plumes of the plasma torches overlap (para 0179); therefore, it would have been considered obvious to one of ordinary skill in the art before the effective filing date of the claimed invention
 to further modify Faircloth et al. (Figs. 2-2A, as modified above) to have the plumes of the plasma torches overlap as taught by para 0179 of Faircloth et al. since such a modification would maximize targeted material for removal.

Claims 2 ,7,8,11, 16, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Faircloth et al. (Figs. 2-2a) in view of Faircloth et al.. (see Fig. 27, see para 0148, 0265, 0269) as applied to claim 1 above, and further in view of Helming  ‘688.
Faircloth et al. (Figs 2-2A, as modified above) discloses the invention substantially as claimed.  However, Faircloth et al. (Figs. 2-2A, as modified above) is silent about the cutting head has a horseshoe shape, with a flat bottom and a curved top. Helming teaches the cutting head has a horseshoe shape, with a flat bottom and a curved top (see Figs. 1-11).  It would have been considered obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Faircloth et al. (Figs. 2-2A, as modified above) to have the cutting head have a horseshoe shape, with a flat bottom and a curved top as taught by Helming since such a modification provides the desired heat intensity.
Re claim 7, Faircloth et al. (Figs. 2-2A, as modified above) is silent about a plurality of power units for the plasma torches, wherein a subset of torches are powered by each of the plurality of power units.  Helming teaches a plurality of power units for the plasma torches, wherein a subset of torches are powered by each of the plurality of power units (see Fig. 1 of Helming).  It would have been considered obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Faircloth et al. (Figs. 2-2A, as modified above) to include a plurality of power units for the plasma torches, wherein a subset of torches are powered by each of the plurality of power units as taught by Helming since such a modification enables the user to capitalize on the various alternative power source.
Re claim 8, wherein the subset of torches powered by a power unit are not adjacent to each other (see Helming).
Re claim 11, Faircloth et al. (Figs. 2-2A, as modified above) is silent about a vacuum cart behind the tractor to remove the spoils.  Helming teaches a vacuum cart behind the tractor to remove the spoils (see Fig. 10 and para 0047+ of Helming).  It would have been considered obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Faircloth et al. (Figs. 2-2A, as modified above) to include a vacuum cart behind the tractor as taught by Helming since such a modification facilitates the removal of the spoils.
Re claim 16, the cutting head further comprises a concave shield to reflect energy towards a cutting face, to assist a boring rate of penetration (see Figs. 1-11 of Helming).
Re claims 18-20, see discussion above with respect to Faircloth et al. and Helming.


Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Faircloth et al. (Figs. 2-2A) in view of Faircloth et al. . (see Fig. 27, see para 0148, 0265, 0269)
as applied to claim 1 above, and further in view of WO document (WO 98/07960) or Schwoebed et al. (US 5879057).
Faircloth et al. (Figs. 2-2A, as modified above) discloses the invention substantially as claimed.  However, Faircloth et al. (Figs. 2-2A, as modified above) is silent about including a vacuum inlet at a base of the cutting head to vacuum remove spoils.  WO document ‘960 and Schwoebed et al. both teach a vacuum inlet at a base of a cutting head to vacuum remove spoils (Fig. 28 and 28, col. 6).  It would have been considered obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Faircloth et al. (Figs. 2-2A, as modified above) to include a vacuum inlet at a base of a cutting head as taught by either WO document ‘960 or Schwoebed et al. since such a modification facilitates the removal of spoils.


Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Faircloth et al. (Figs. 2-2A) in view of Faircloth et al. (see Fig. 27, see para 0148, 0265, 0269) as applied to claim 1 above, and further in view of WO document (WO 98/07960).
Faircloth et al. (Figs. 2-2A, as modified above) discloses the invention substantially as claimed.  However, Faircloth et al. (Figs. 2-2A, as modified above) is silent about including an assembly to connect the cutting head to the tractor, to boom and swing the cutting head, enabling the tunnel boring machine to turn.
WO document ‘960 teaches an assembly to connect a cutting head to a tractor, to boom and swing the cutting head, enabling the machine to turn (see Figures).  It would have been considered obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Faircloth et al.  (Figs. 2-2A, as modified above) to include an assembly to connect the cutting head to the tractor, to boom and swing the cutting head as taught by WO document since such a modification facilitates the cutting direction.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 11,136,886. Although the claims at issue are not identical, they are not patentably distinct from each other because they both call for a tunnel boring machine to tunnel through earth, the machine comprising:
a cutting head; a plurality of plasma torches on the cutting head; a plurality of nozzles on the cutting head to provide a stream to cool an area of the earth while the plasma torches are active; and a tractor providing propulsion to the cutting head, the tractor to move the cutting head to cut a tunnel and/or a tunnel boring machine including a cutting head, the machine comprising:a plurality of plasma torches on the cutting head, the plurality of plasma torches arranged on the cutting head in a horseshoe shape, such that the tunnel is bored with a substantially flat bottom and a curved top; and
a tractor providing propulsion to the cutting head, the tractor to move the cutting head to cut a tunnel.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNIL SINGH whose telephone number is (571)272-7051. The examiner can normally be reached M-Th 8-3, F 9-8 and 2nd Sat 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571 270 5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUNIL SINGH/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        

SS
7/2/2021